Lumpkin, C. J.
This bill of exceptions is brought by Dr. Powell, through his counsel, to reverse J"udge Warned’s decision, in refusing a new trial in this case.
Dr. Boring was one of the Faculty of the Medical College at Atlanta, and, as such, had an interest in the site, buildings, with the appurtenances; and, also, was joint owner of sundry notes, given by the students for their professional tuition. These notes were held by Dr. "Westmoreland, as Dean of the Faculty, for the use of the Faculty. The Faculty wore also the proprietors of a Medical Journal, published, not so much for the pecuniary compensation it yielded, as the reputation which it brought to the Institution.
Dr. Boring having determined to go West, he and Dr. Powell commenced a negotiation, which was conducted by a correspondence between them, which is spread out in this *37record. It resulted in this litigation. Dr. Boring claims that he sold out his property and place in the College for $2,500 ; that Dr. Powell paid him $957, and this suit is brought to recover the balance of the purchase money.
Dr. Boring wrote Dr. Powell on the 6th of October, 1857, stating that he had determined to go to Texas; that his property and claims in the College would cost $2,500. Dr. Boring also stated in this letter, that he had drawn nothing from the last lectures, (amounting to $1,600 or $1,800) and but part from the two preceding sessions; that the whole property was really worth more than $2,500, but it would not all be realized, yet that the property and place were worth more; that, in view of all the circumstances, determining to make a total transfer of property, notes and all, and to put them at $2,500, as a fair medium value. This amount, he stated, he must realize the coming winter, or to have it so as to answer the purposes of money.
On the 23d of October, Dr. Powell wrote, saying that he had j ust returned from Atlanta, and that he had read Dr. Boring’s letter; that the Faculty had accepted Dr. Boring’s resignation, and had agreed to recommend Dr. Powell to the Trustees to fill Dr. Boring’s Chair. On the 3’lst of the same month, he wrote again, as follows: “ I received to-day the announcement of Lectures in the Atlanta Medical College, for the session of 1858, with my name inserted as Professor of Obstetrics, and presumed all was right; and I am now trying harder than any poor fellow you ever saw to raise you some money.” On the 3d of November, he wrote as follows: “ That the amount of money you had in the College building is $957, and as I presume you are in need of money, I have enclosed you a cheek on the Planters’ Bank of Savannah for that amount, for which you will please send me your receipt.” (This would have been the share of Dr. Boring of the appropriation made by the State, to discharge the debt which the Faculty had incurred in establishing this Institution; and it was paid over to Dr. Powell under his purchase from Dr. B.) “ I trust you will soon be free *38from pecuniary troubles, and that you may succeed in all your new plans.”
On the 9th of November, Dr. Boring inclosed a receipt for the remittance, the receipt expressing that it was in part payment for his interest, real and perishable, in the Atlanta Medical College. At the same time he wrote thus : “Allow me to suggest, that it may be well for us to complete the arrangement of our business, especially as I am anxious, as soon as possible, to bring my business to a close in this country. You can forward your note, or notes, maturing at, or about the 25th of December next, and I will forward you a transfer of my College interest, real and perishable.” And now, for the first time, Dr. Powell intimated his surprise, that Dr. Boring should have understood him as agreeing to pay any speeifio sum for the purchase, and especially, that he should be supposed to have included the fee notes of the students in the contract.
If this was not the proposition submitted by Dr. Boring, and accepted by Dr. Powell, we ask what did he purchase ? This was the distinct offer made him by Dr. Boring, and accepted, impliedly, at least, as strong as language could express it. All the subsequent arrangements seem to have been predicated upon this understanding, and many things that afterwards transpired, will be found meaningless, upon any other hypothesis.
Dr. Powell complains that Dr. Boring, in whom he implicitly confided, abused his confidence and misled him, either willfully or through ignorance, and that especially he misrepresented the amount of fee notes owing to him. This is rather strange, when in one of his letters, Dr. Powell states, that he never supposed, for a moment, that he could be expected to cash Dr. Boring’s portion of these notes. That he never knew, until recently, there were such notes. That it was a new idea to him, that students could attend Lectures on credit. IIow to reconcile this with the letter of Dr. Boring, written on the 6th of October, is rather inexplicable. In this letter Dr. Boring says: “ I have determined to make *39a total transfer of property, notes and all, and to put them at $2,500, a fair medium value,” and it will be recollected, that Dr. Powell was in Atlanta, when this letter was written. The Dean of the Eaculty, Dr. Westmoreland, held these notes, and it must be supposed that Dr. Powell could learn from him and other members of the Eaculty, the true condition of the College, its future prospects, &e. lie was greatly negligent, if he failed to do so, and having access to reliable information, upon this and all other subjects connected’with the College equally so with Dr. Boring himself— he cannot impute either fraudulent representations, or com cealment to Dr. Boring.
It may be that neither of these gentlemen are very shrewd in money matters — it is no disparagement to them to say so. It must be recollected, also, that many of the fee notes, supposed to be good at the time, have been lost by the great financial crash which shortly afterwards ensued. The times, unparalleled in the history of our country, may have had much to do with the dissatisfaction attending this transaction.
We cannot condemn the presiding Judge for refusing to give the charge as requested by defendant’s counsel, and therefore affirm the judgment of the Court below, in not granting a new trial.
Judgment affirmed.